DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank DiGiglio (Reg. No. 31,346) on Thursday, June 16, 2022.

The application has been amended as follows:
IN THE CLAIMS:
Claim 1, line 12, was amended to “further gas mixture is led 
Claim 1, lines 16-17, was amended to “as a second fuel gas to 
Claim 17, lines 10-11, was amended to “further gas mixture is led 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method comprising a providing a fuel cell system having a first reactor for conversion of a fuel to a first fuel gas and a second reactor connected downstream of the first reactor, the second reactor is a fuel cell, wherein at least the second reactor is surrounded by a protective housing, providing a gas separation unit configured to separate a target gas from the first fuel gas or a further gas mixture formed from the first fuel gas, feeding a portion of the first fuel gas or further gas mixture to the gas separation unit, wherein the remaining portion of the first fuel gas or further gas mixture is led to the second reactor, separating the target gas from the first fuel gas or further gas mixture, feeding the separated target gas as an inert gas into the protective housing, and feeding an H2-enriched tail gas formed in the gas separation unit as a second fuel gas to the fuel cell; is allowable over the prior art.
While independent claim 17 is directed to a fuel cell system, the claim is allowable for substantially the same reasons. It is noted that both independent claims 1 and 17 require that first fuel gas or a further gas mixture is fed to a gas separation unit as well as led to the second reactor at the same time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Niitsuma et al. (US 2010/0260657) discloses a hydrogen generating system wherein a reformer A1 converts and separates out high purity hydrogen (see Fig 1). That is, the reformer A1 feeds a portion to a device such as a fuel cell. The reformer A1 sends the remaining portion to CO2 and H2 separation units (see Fig 1). As seen in at least Figure 1, the H2 separation unit directs the separated hydrogen back to the reformer to increase the yield of hydrogen ([0164]). Therefore, Niitsuma teaches feeding a portion of the fuel gas to gas separation unit, and feeding the remaining portion to the second reactor. However, because Niitsuma desires to increase the yield of hydrogen in the reformer by directing hydrogen separated from the H2 separation unit, it would not have been obvious to change the connection A106 to the fuel cell. In addition, Niitsuma teaches directing the remaining gas from the H2 separation to the reformer burner, and therefore it would not have been obvious to modify the connection to  instead be directed to a protective housing that surrounds the fuel cell.
Lakshmanan et al. (US 2008/0292921) discloses a fuel cell system having a reformer, a preferential oxidation unit, and a branching element (see Fig 5). Part of the branch feeds to the fuel cell, and the other goes to a hydrogen pump, vessel, and then to the fuel cell stack (see Fig 5). However, Lakshmanan is silent to the operation of the valve between the preferential oxidation unit and fuel cell stack, and therefore Lakshmanan does not explicitly disclose how the valve operates (i.e. allows connection between the oxidation unit and the fuel cell, as well as the oxidation unit and the hydrogen pump at the same time). The vessel is used to supply hydrogen at the startup until the fuel processor 500 has produced a sufficient amount of hydrogen gas to supply the fuel cell stack independently ([0048]); therefore appearing to teach connection of the oxidation unit and the fuel cell stack and the vessel at the same time, however there is not explicitly the oxidation unit to the hydrogen pump at the same time. In addition, Lakshmanan does not disclose a protective housing surrounding the fuel cell, nor supplying the protective housing with inert discharge from the hydrogen pump.
Mock et al. (US 2013/0200216) discloses a reactor 4 (including reformer 6 and gas cleaning 10) that feeds to a gas separation unit 12, that separates hydrogen (to be directed to a fuel cell) and residual gas (for inerting) (see Fig 2). However, Mock teaches feeding all of the first fuel gas/further gas mixture to the gas separation unit, and thereby does not disclose feeding the remaining portion of the gas to the second reactor.
Kuriiwa et al. (US 2003/0077492) discloses a fuel cell system that has a tank (a reformed fuel from a source), downstream of the tank is a branch, with one end connecting directly to a fuel cell, and another passing to a hydrogen separator (Fig 1). While Kuriiwa does not explicitly disclose a reformer in Figure 1, Kuriiwa teaches organic gas can be reformed on site by a reformer ([0009]), and therefore reasonably suggests a reformer. While Kuriiwa teaches the necessary physical conduits that could enable supplying a portion of the gas mixture to the hydrogen separator and the remaining portion to the fuel cell, paragraph [0048] states “instead of driving the membrane separation device 3 at all times, the membrane separation device 3 is driven only when the purity of hydrogen in a hydrogen storage tank 2 shown in FIG. 1 (hydrogen to be supplied to the fuel cell) deteriorates to badly affect a fuel cell 4”. Therefore, Kuriiwa teaches away from actively feeding a portion of fuel gas to the gas separation unit and the remaining portion to the fuel cell. Further, Kuriiwa teaches a three-way valve 6, further illustrating that either the hydrogen separator is fed or is bypassed to the fuel cell. Kuriiwa additionally does not disclose a protective housing where the low purity hydrogen 3 is fed into. It is noted that a low purity hydrogen gas may also not be an inert gas.
Kumeta et al. (JP 63-078455) discloses a fuel cell system comprising  reactor/reformer 1, and has a branching downstream, where one end is directly connected to the fuel cell, and one end passes through a “reactor 4”. The reactor is similar to a gas separator, in that tries to reduce CO, but said reactor ultimately does not separate the gas. However, the valves 8 and 9 are operated as an either or choice. That is, gas is either passed directly to the fuel cell via bypass 5, or passes to the reactor 4 then to the fuel cell (see Fig 1, and abstract). Kumeta further teaches the purpose of this operation (bypass or not bypassing) is to quickly heat the fuel cell to the temperature by using the reactor 4, and once the temperature is reached, the bypass is opened and the flow to the reactor is cutoff (abstract). Therefore, because of how Kumeta teach operating, it is not obvious to one having ordinary skill to modify the reference to supply fuel gas to both the reactor 4 and the bypass 5 at the same time. Further, it would not have been obvious to one having ordinary skill in the art to replace the reactor with a gas separator to separate out inert gases (CO2, N2, etc.) via the reactor, and then add a housing to put the inert gases into while supplying the bypass and the reactor 4 at the same time.
Kim et al. (US 2007/0031707) is similar to the Kumeta JP reference above. Kim teaches a bypass around a CO adsorbing device downstream of a reformer (see Fig 1). However, just like the Kumeta, either the CO absorbing device is supplied or the bypass ([0039]-[0040]). During start-up, the operation requires the adsorbing device, but during steady-state the bypass is used ([0039]-[0040], Fig 2). As such, it cannot be modified to supply both the CO adsorbing device and the bypass at the same time.
Isozaki et al. (US 2005/0008907) discloses a fuel cell system of several different embodiments. The most relevant embodiment is Figure 5 which has a reformer 20 that sends gas to a hydrogen separator 41 and a CO remover 25, actively at the same time ([0062]). However, the hydrogen separator directs the separated hydrogen through the circulation loop back into the reformer and the gas remainder is directed to the CO remover ([0063]). Because Isozaki teaches sending the remaining gas (which would include CO, and any CO2 or N2) to the CO remover, which may be a water-gas shift reactor further producing H2 ([0036]), Isozaki intends to extract more hydrogen from the mixture (thereby improving fuel efficiency or reducing waste fuel), and therefore it would not have been obvious to one having ordinary skill in the art to direct the gas remainder of the hydrogen separator to a protective housing as an inert gas.
Yamase et al. (US 5,149,600) discloses a fuel cell system where a reformer 3 converts kerosene, directs the output to a separation membrane, and then the hydrogen discharge output to a fuel cell (Fig 2). Yamase mainly teaches using a separation membrane instead of a second converter to reduce catalyst and therefore control of temperature and pressure is not required (C3/L64-C4/L6). However, Yamase does teach or suggest supplying feeds to different portions at the same time.
Aoyama et al. (US 2001/0018139) discloses a couple of different embodiments of a fuel cell system, where a reformer 16 has a hydrogen separation membrane 18 connected/built on the reformer such that hydrogen can permeate to a separation unit 20. The rest of the reformer exhaust goes through several units and then meets up with the gas from the separation unit, which is then supplied to a fuel cell (see at least Fig 1). However, this hydrogen separation membrane 18 and separation unit 20 only operates in a certain way, and does not operate like the claimed gas separation unit which results in two different flows: a hydrogen flow, and an inert gas flow). Therefore, the separation unit cannot be replaced with structure required by the claim.
 Kawasumi et al. (US 2002/0045078) discloses a fuel cell system wherein in one embodiment, a reformer 51 branches into a CO removal device 52 (leading to a fuel cell) and a bypass 55 (to a combustor 18) (Fig 7). Even if the CO removal device were replaced with a gas separator (such as that disclosed in Yamase), the bypass around the CO removal device/gas separator still does connect to the fuel cell.
Brenner et al. (US 7,537,738) discloses a fuel cell system comprising a reformer 16 that discharges to a membrane [gas] separator 18. The separated hydrogen is directed to a fuel cell stack 14, but the separated remainder is output to a water-gas shift 38 and preferential oxidation unit 40. Therefore, the gas separation 18 starts at the branch, and therefore would not meet the limitations of feeding a portion to the gas separation unit and the remaining portion to the fuel cell. In addition, it would not have been obvious to use a discharge from the membrane separation as an inert gas to feed to an enclosure for inerting because Brenner intends to extract more hydrogen from the mixture via the water-gas shift 48 and preferential oxidation unit 40.
Boudjemaa (FR 3026233, see English language equivalent US 2017/0309937 for citations) discloses an assembly 1 including a fuel cell 3 arranged in a housing 2, the fuel cell includes and anode 4 and a cathode 5 (abstract) wherein the assembly is used in an aircraft ([0015]). The gas discharged from the fuel cell is discharged into the housing (sealed enclosure) so as to generate an over-pressure oxygen-depleted air inside the sealed enclosure (abstract, Fig 1); thus the sealed enclosure is progressively filled with substantially inert-oxygen depleted air ([0042]). Boudjemaa teaches by having the fuel cell in a sealed enclosure/housing which is filled by the fuel cell discharge of inert-oxygen depleted air, the safety of the fuel cell is increased because of the reduced risk of ignition or explosion of hydrogen ([0004]-[0005]). However, Boudjemaa does not disclose a reformer or gas separation unit.

In summary, the best combination of references Niitsuma, or Lakshmanan in view of Mock or vice versa, Isozaki, and further in view of Boudjemaa.
Niitsuma, while teaching feeding a portion to a gas separation unit and feeding the remaining portion to a fuel cell (see Fig 1), Niitsuma cannot be modified to have the gas separation unit 1) direct the separated hydrogen to the fuel cell, 2) direct the relatively inert gases to a protective housing (such as the housing in Boudjemaa). Therefore, Niitsuma in view of Boudjemaa does not render obvious the claim limitations.
Mock teaches a gas separation unit upstream of a fuel cell, however lacks a path around the gas separation unit to the fuel cell. Lakshmanan teaches a reformer branching to a hydrogen pump and a fuel cell stack; however Lakshmanan does not teach the manner of how the valve is operated at the branch, and only specifically mentions providing hydrogen from the vessel and presumable hydrogen pump during a start-up. With the interpretation of Mock in view of Lakshmanan, it is not clear that one of ordinary skill in the art would operate the gas separation unit as well as a connection between the reformer and the fuel cell at the same time as Lakshmanan only mentions at a start-up. With the interpretation of Lakshmanan in view of Mock, the combination would replace the hydrogen pump of Lakshmanan with the gas separation unit of Mock and therefore supply hydrogen to the vessel and supply the inert gas to a container for inerting; however the issue of whether or not both the gas separation unit and the bypass receive a feed at the same time still remains. Therefore, Mock in view of Lakshmanan and Boudjemaa, and Lakshmanan in view of Mock and Boudjemaa do not render obvious the claim limitations.
Isozaki teaches branching a reformer downstream end to a hydrogen separator and a CO remover. However, the hydrogen separator recirculates the separated hydrogen to the reformer (instead of to the fuel cell as claimed) and discharges the remainder to the CO remover. While both the hydrogen separator and CO remover would receive a portion of fuel gas at the same time, because of how the hydrogen is integrated into the system, it would not have been obvious to reconfigure the separated hydrogen stream to connect to the fuel cell, and the gas remainder to be used as an inerting gas, even in view of Boudjemaa. Therefore, Isozaki in view of Boudjemaa do not render obvious the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725